Execution Version Exhibit 10.30 PARTIAL TERMINATION AND LICENSE AGREEMENT This Partial Termination and License Agreement (the “Agreement”) is entered into this 16th day of October, 2008 (the “Effective Date”), by and among Wyeth, acting through its Wyeth Pharmaceuticals Division, a corporation organized and existing under the laws of the State of Delaware and having a principal place of business at 500 Arcola Road, Collegeville, Pennsylvania 19426, Wyeth-Whitehall Pharmaceuticals, Inc., a corporation having a principal place of business at Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784, and Wyeth-Ayerst Lederle, Inc. a corporation having a principal place of business at 65th Infantry Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904 (collectively, “Wyeth”) and Progenics Pharmaceuticals, Inc., a corporation organized and existing under the laws of the State of Delaware and having a principal place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591 and Progenics Pharmaceuticals Nevada, Inc., a corporation organized and existing under the laws of the State of Nevada and having a principal place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591 (collectively, “Progenics”).Wyeth and Progenics may each be referred to herein individually as a “Party” and collectively as the “Parties.” BACKGROUND A.Wyeth Pharmaceuticals is the pharmaceutical division of Wyeth, a global company devoted, among other businesses, to discovering, developing, manufacturing and marketing human pharmaceutical products. B.Wyeth-Whitehall Pharmaceuticals, Inc. and Wyeth-Ayerst Lederle, Inc. are indirect subsidiaries of Wyeth. C.Progenics is a biopharmaceutical company focusing on the development and commercialization of innovative therapeutic products.Progenics and Wyeth are developing [*] for the treatment of post-operative bowel dysfunction and opioid-induced constipation associated with chronic pain and advanced medical illness. D.Progenics Pharmaceuticals Nevada, Inc. (“ProNev”) is a direct, wholly-owned subsidiary of Progenics Pharmaceuticals, Inc. E.Wyeth and Progenics are parties to a certain License and Co-Development Agreement dated as of December 23, 2005 pursuant to which Progenics granted to Wyeth an exclusive worldwide license to Develop and Commercialize [*] (the “Progenics-Wyeth Agreement”). F.Section 2.8 of the Progenics-Wyeth Agreement (Japan) provides that Wyeth give Progenics notice [*] of Wyeth’s election not to Develop the Products in Japan. G.Wyeth notified Progenics of its determination not to Develop the Products in Japan (either directly or through a Sublicensee) pursuant to Section 2.8 of the
